ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/18/2021 has been entered.  Claims 1-2 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-20 are still pending in this application, with claim 1 being independent.
The objection to Claim 1 has been withdrawn in view of the amendment.
The Nonstatutory Double Patenting Rejection of Claim 1 has been withdrawn in view of the amendment.
The Statutory Double Patenting Rejection of Claims 2-20 has been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to recite “wherein the LED filament is curled to satisfy symmetry characteristics … while a side view of the LED light bulb is presented in a two dimensional coordinate system defining four quadrants with a Y’-axis aligned with the stem, a X’-axis crossing the Y’-axis, and the LED filament is in line symmetry in the side view, a structure of a portion of the LED filament in the third quadrant in the side view is symmetric to a structure of a portion of the LED filament in the fourth quadrant in the side view with respect to the Y’-axis” (emphasis added).
Although LED light bulbs are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in amended Claim 1.

Claims 2-20 depend on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875